DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 25 May 2022 is hereby acknowledged. Claims 1-5, 7-12, and 14-20 as amended are pending, with claims 8-12 and 14 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 25 May 2022. In particular, claims 15-20 are new, and claim 1 has been amended to require a dehydration-condensation type silica compound. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 7, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/098796 A1 (“Zhou”) as evidenced by US 2003/0212228 (“Dai”) and US 2010/0140537 (“Morita”).
The secondary references are used to show that a recited limitation is inherently disclosed by the primary reference WO 2004/098796 A1. See MPEP 2131.01.
	As to claims 1, 19, and 20, Zhou teaches an acrylic resin coating for metal surfaces (abstract). Specifically, application examples 1-2, pp. 8-9, disclose paints and primers comprising Silquest A-187, which is gamma-glycidoxypropyltrimethoxysilane (as evidenced by Dai, para. 0136), and is thus a silica compound as defined by applicant, paras. 0039-0041 of the specification. Furthermore, this compound has hydrolyzable methoxysilyl groups (see p. 6,ll. 5-6, teaching that this compound can be hydrolyzed and condensed), and is therefore a dehydration condensation type silica compound; see also Morita, para. 0027, evidencing that glycidoxypropyltrimethoxysilane is subject to hydrolysis and condensation). Zhou teaches applying these coating compositions onto chromium plated ABS substrate, thus resulting in an ABS (resin) substrate, a plating layer from chrome plating on the substrate as required by claims 1 and 19, and the coating layer with a silica compound on the chrome plated surface of the plating layer. Application Examples 1 and 2, pp. 8-9, employ an acrylic resin in addition to the silica compound as required by claims 1 and 20.
	As to claim 2, Application example 1 teaches spraying to a thickness of 15 to 25 microns, which includes thicknesses in the recited range.
	As to claim 7, Zhou teaches the parts formed are suitable for automotive (vehicle) components (2:27-30).
	As to claims 16 and 17, as an initial matter, claims 16 and 17 are interpreted to mean that wt % of the coating agent is taken against the total amount of coating agent inclusive of solvent, supported by applicant’s example, p. 36, ll. 8-15, which shows examples where 65 wt% of the coating agent is solvent.
	Claims 16 and 17 are directed to a coating layer, however, which includes dried coating layers, and as such, the wt % of silica compound and added resin is deemed to be a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Zhou is silent as to the amount of silica compound and resin in the coating agent, because the examples do not state exactly how much solvent was added. However, Zhou teaches the coating compound having the silica compound and resin. As such, this is deemed equivalent to a coating formed by a coating agent having an amount of solvent such as to provide the recited wt % of silica compound and added resin.
	
Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/098796 A1 (“Zhou”) as evidenced by US 2003/0212228 (“Dai”) and US 2002/0186288 (“Nakazawa”).
The secondary references are used to show that a recited limitation is inherently disclosed by the primary reference WO 2004/098796 A1. See MPEP 2131.01.
As to claim 5, the discussion of Zhou with respect to claim 1 is incorporated by reference. Application Example 2, pp. 8-9, teaches a coating that is a black paint including Cabot Monarch 1000, a pigment (as evidenced by Nakazawa, para. 0085).

Claim(s) 1, 7, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-119517 A (“Motojima”) as evidenced by US 2010/0140537 (“Morita”).
The second reference is used to show that a recited limitation is inherently disclosed by the primary reference by JP 2007-119517 A. See MPEP 2131.01.
As to claims 1, 19, and 20, Motojima teaches a coating for chrome plating having a polymer (A) formed from vinyl monomers and having amino groups, epoxy compound having hydrolyzable silyl groups (B), and additional silyl compound (C) (abstract; translation, p. 2).
Example 9, translation, pp. 7-8, of Motojima teaches a vinyl polymer A4, formed from acrylic monomers, thus an added acrylic resin as required by claims 1 and 20 (see table 2), 3-glycidoxypropyltrimethoxysilane, and partial hydrolysis condensation product of tetraethoxysilane. Since all of these, having hydrolyzable silyl groups, they are all considered dehydration condensation type silica compounds; see also Morita, para. 0027, evidencing that glycidoxypropyltrimethoxysilane is subject to hydrolysis and condensation, and is thus a dehydration condensation silica compound. Motojima teaches applying the composition to chrome plated ABS plate (see reference to example 1, translation, p. 6). As such, Motojima teaches a substrate of ABS resin, a chrome plating layer on the surface (as required by claims 1 and 19), and a coating layer of acrylic resin and dehydration condensation type silica compound.
As to claim 7, Motojima teaches use for automobile parts (translation, p. 2).
As to claims 16 and 17, Example 1 of Motojima is calculated to have 500 parts total of coating agent, where 100 parts is from the acrylic resin (as A1 is calculated to be approximately 50% solid weight), and 17 parts of the silica compound glycidoxypropyltrimethoxysilane, so that the resulting coating agent is composed of approximately 3 wt % of the dehydration condensation type silica compound, and 20 wt % of the added resin.
As to claim 18, Example 9 of Motojima employs a partial hydrolysis-condensation product of tetraethoxysilane. Note that while this is the condensation product of tetraethoxysilane and not tetraethoxysilane itself, the claim is directed to a coating formed from a coating agent containing tetraethoxysilane. This is construed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. As such, the coating is deemed equivalent to a coating formed from a coating agent having the tetraethoxysilane that is subject to dehydration condensation.

Claim Rejections - 35 USC § 103
Claim(s) 1-5, 7, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,749,946 (“Xu”) in view of WO 2004/098796 A1 (“Zhou”).
As to claims 1, 15, and 19, Xu teaches a coating composition for chrome plated plaque, having a urethane resin, and N-phenyl-gamma-aminopropyltrimethoxysilane (8:8-20), which is a compound of formula (I) of claim 15, where R1 is N-phenyl-3-aminopropyl, m is 1, and each R2 is methyl, and is therefore a dehydration condensation type silica compound.
Xu differs from the claims in that Xu is silent as to the chromium plating being on a resin substrate; however, it is known from Zhou, that chrome may be plated onto ABS (as required by claims 1 and 19) and coated with organic resin compositions having silane coupling agents, and as such, the use of the resin composition of Xu on chrome plated resin would be an obvious application of the coating of Xu.
As to claims 2-4, Xu teaches forming a polyurethane film of a thickness between 5 and 200 microns (2:55-60), which overlaps each of the ranges of claims 2-4, and as such, the recited thicknesses are an obvious modification suggested by Xu.
As to claim 5, while not exemplified, Xu teaches the coating may include pigments and/or dyes for providing a tinted film (2:59-62).
As to claim 7, Xu does not teach a part for a vehicle. However, Zhou teaches coated chrome plated ABS, and teaches the parts formed are suitable for automotive (vehicle) components (2:27-30), and as such, vehicle components are an obvious end use for coated chrome plated pieces.
As to claim 16, Xu teaches using 0.05 to 5 % by weight of the silane coupling agent in a urethane composition.
As to claim 17, as an initial matter, claim 17 is interpreted to mean that wt % of the coating agent is taken against the total amount of coating agent inclusive of solvent, supported by applicant’s example, p. 36, ll. 8-15, which shows examples where 65 wt% of the coating agent is solvent.
	Claim 17 is directed to a plated product having a coating layer, however, which includes dried coating layers, and as such, the wt % of added resin is deemed to be a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Xu is silent as to the amount of resin in the coating agent. However, Xu teaches the coating compound having the silica compound and resin. As such, this is deemed equivalent to a coating formed by a coating agent having an amount of solvent such as to provide the recited wt % of silica compound and added resin.

Claim(s) 1-3, 7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,026,826 (“Yoshida”) in view of WO 2004/098796 A1 (“Zhou”).
	As to claims 1, 15, and 18-20, Yoshida teaches a surface coating material for transparent or mirror materials (abstract) comprising alkoxysilane compounds and monomers of the following formula

    PNG
    media_image1.png
    81
    177
    media_image1.png
    Greyscale
which are acrylate monomers, and as such, when polymerized, are acrylic resins as required by claims 1 and 20. Yoshida teaches the silicon compound may be added to a polymer of the acrylic monomer (7:39-44). Among the types of silicon compounds are N-(β-aminoethyl)-γ-aminopropyl-trimethoxysilane (9:50-56), which meets formula (I) of claim 15 where R1 is N-2-(aminoethyl)-3-aminopropyl, m is 1, and R2 is methyl, and tetraethoxysilane (example 11, table 2) as required by claim 18, and as such, Yoshida teaches dehydration-condensation type silica compounds as required by claim 1. 
Yoshida teaches that the coating provides antifogging and abrasion resistance (abstract) to various surfaces, including chrome plated surfaces (11:45-55), but does not teach chrome plated ABS. However, it is known from Zhou, that chrome finishes may also be plated onto ABS (as required by claims 1 and 19) and coated with organic resin compositions with hydrolyzable silanes, and as such, the use of the resin composition of Yoshida on chrome plated resin would be an obvious application of the coating of Yoshida to reduce fogging and provide abrasion resistance.
	As to claims 2 and 3, Yoshida teaches coating thicknesses between 9 and 20 micrometers (tables 1-3), which overlaps the recited ranges of claims 2 and 3, and as such, thicknesses in the recited range appear to be an obvious modification of the coating of Yoshida.
	As to claim 7, Yoshida teaches the coating may be used for vehicle parts (1:20-21).
	As to claim 16, this claim is directed to a plated product having a coating layer, however, which includes dried coating layers, and as such, the wt % of added resin is deemed to be a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Yoshida does not teach the recited amount of silica compound in the coating agent. However, Yoshida teaches the coating compound having the silica compound and resin. As such, this is deemed equivalent to a coating formed by a coating agent having an amount of solvent such as to provide the recited wt % of silica compound, and such the coating of Yoshida is deemed to be equivalent to the recited coating.
As to claim 17, Yoshida exemplifies compositions having approximately 30 percent by weight of acrylate compounds (examples 1-3), which polymerized provide approximately 30 wt % of the added resin.

Claim(s) 2, 3, 5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-119517 A (“Motojima”).
The discussion of Motojima with respect to claim 1 is incorporated by reference.
As to claims 2 and 3, while not exemplified, Motojima teaches coating thicknesses in the range of 10 to 100 micrometers (translation, p. 5), which overlaps the ranges recited by claims 2 and 3, and as such, the use of coating thicknesses in that range is an obvious modification suggested by Motojima.
As to claim 5, while not exemplified, Motojima teaches that the coating may include dyes and pigments (translation, p. 4).
As to claim 15, while not exemplified, Motojima teaches that the additional silyl compound (C) may be methyltrimethoxysilane, ethyltrimethoxysilane, methyltriethoxysilane, or diphenyldiethoxysilane (translation, p. 4), which meets general formula (I) where R1 is a lower alkyl group or phenyl (aromatic group), m is 1 and each R2 is lower alkyl. As such, the use of such dehydration condensation silica compounds is an obvious modification suggested by Motojima.
As to claim 18, to the extent not anticipated by Motojima, Motojima suggests that the additional silyl compound (C) may be tetraethoxysilane (translation, p. 4), and thus the use of such dehydration condensation silica compound is an obvious modification suggested by Motojima.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive. In particular, applicant has provided no support for the assertion that the glycidoxypropyltrimethoxysilane taught by Zhou is not a dehydration condensation type silica compound. In fact, it is well known, as suggested by Zhou, and generally understood that the methoxysilyl groups are hydrolyzable condensable groups that form silicone networks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764